STATE OF VERMONT

                                 ENVIRONMENTAL COURT



                                      }
Appeal of Wesco, Inc.                 }       Docket No. 17‐1‐03 Vtec
                                      }
                                      }

                                       Decision and Order

       Appellant‐Applicant Wesco, Inc. appealed from two decisions of the Development

Review Board (DRB) of the City of South Burlington, one in January of 2003 and the other

in June of 2004, regarding a convenience store with gasoline service at the merged property

at 1108‐1118 Williston Road.  Appellant‐Applicant is represented by Marc B. Heath, Esq.,

and William E. Simendinger, Esq.; the City of South Burlington is represented by Amanda

S. E. Lafferty, Esq.  

       The Court issued a decision and order on motions for summary judgment on June

10, 2005, concluding Docket No. 107‐6‐04 Vtec and leaving certain issues remaining in

Docket  No.  17‐1‐03  Vtec  for  trial.    After  resolution  of  the  City’s  motion  to  take  an

interlocutory appeal of that decision, an evidentiary hearing was held in this matter before

Merideth Wright, Environmental Judge.  A site visit was taken by Judge Wright, alone by

agreement  of  the  parties.    The  parties  were  given  the  opportunity  to  submit  written

memoranda and requests for findings.  Upon consideration of the evidence as illustrated

by  the  site  visit,  and  of  the  written  memoranda  and  requests  for  findings  filed  by  the

parties, the Court finds and concludes as follows.

       Wesco had filed alternate applications to convert an existing service station with

diesel and gasoline service, to a convenience store with a diesel pump to the west of the

building and either two or three gasoline pumps (each pump having two fueling positions).

                                                 1
Wesco  obtained  conditional  use  and  site  plan  approval  of  and  constructed  the  two‐

gasoline‐pump plan, but continues to seek approval of a site plan allowing three gasoline

pumps.  What remains in the present appeal is Wesco’s application for site plan approval

of a third gasoline pump (proposed for the same island to the west of the building as the

new approved‐and‐built diesel location), issues of glare and screening relating to a canopy

over the diesel island, a larger canopy over that island than the one that had been proposed

for the sole diesel location, and changes in the curb cut widths, parking and landscaping

configuration on the property.

       Appellant‐Applicant’s property is a 40,440‐square‐foot (0.93‐acre) parcel of property

on  the  northerly  side  of  Williston  Road  near  its  intersection  with  Dorset  Street,  in  the

Commercial 1 zoning district and the Traffic Overlay Zone 2 overlay zoning district.  The

property and project was fully described in the June 24, 2002 decision in Docket Nos. 65‐3‐

00 Vtec and 66‐3‐00 Vtec and in the  June 10, 2005 summary judgment decision in Docket

Nos. 17‐1‐03 Vtec and 107‐6‐04 Vtec;  those descriptions and the appeals’ procedural history

are repeated here only as necessary to the present decision.

       Prior to its conversion to a convenience store with gasoline (and diesel) service, the

property contained a building housing a repair garage with gasoline (and diesel) service.

The front canopy on this property was approved in 1986 and is not now at issue.  The

conversion  of  the  property  to  a  convenience  store  with  gasoline  (and  diesel)  service

required both conditional use approval and site plan approval.  

       It is important to understand that conditional use approval and site plan approval

are separate decisions made under separate criteria in the City’s ordinances.  Indeed, these

two  types  of  decisions  formerly  were  made  by  separate  municipal  bodies:  the  Zoning

Board  of Adjustment  and the Planning Commission, although both functions are  now

conducted by the City’s Development Review Board.

        In 1999 the DRB had granted conditional use approval of an earlier proposal for this

                                                  2
property for a convenience store with three gasoline dispensers (each with two fueling

positions) and a single diesel dispenser; this Court has ruled in its June 24, 2002 decision

on  summary  judgment  in  Docket  Nos  65‐3‐00  Vtec  and  66‐3‐00  Vtec  that  the  1999

conditional  use  approval  of  three  gasoline  dispensers  for  this  property  had  not  been

appealed and had become final, although site plan approval of any particular plan for three

gasoline dispensers did not become final and remains at issue in the present appeal.

       Two appeals were taken to this Court in 2000 regarding two alternative site plans

for this property (Docket Nos. 65‐3‐00 Vtec and 66‐3‐00 Vtec).  Both site plan applications

proposed a single diesel dispenser to remain at the southeast corner of the building and

proposed to reduce the existing gasoline station curb cuts to 36 feet in width.  Docket No.

65‐3‐00 Vtec was the appeal regarding the denial of site plan approval for the site plan

proposing three gasoline dispensers on the two existing islands in front of the building.

Docket No. 66‐3‐00 Vtec was the appeal regarding both the denial of site plan approval and

the denial of conditional use approval for the same convenience store with two gasoline

dispensers, one on each of the two existing islands in front of the building.  In this Court’s

June 24, 2002 decision on summary judgment in those two appeals, the Court ruled that,

because the 1999 conditional use approval of the three‐dispenser proposal had become final

and could not be challenged, either directly or indirectly, the conditional use approval of

the two‐dispenser proposal could be considered and ruled on only to the extent that it

differed from the unappealed 1999 three‐dispenser conditional use approval.  The Court

determined that the two‐dispenser plan did not differ from the unappealed 1999 three‐

dispenser plan as to any of the conditional use approval criteria.  Those criteria included

analysis of the lighting plan under the performance standards for direct and indirect glare.

However, the 2002 decision ruled that the lighting could be reviewed under the site plan

criteria as to the adequacy of landscaping and screening with respect to the illumination

of neighboring property.  

                                               3
       On the merits of both 2000 applications for site plan approval, the Court’s 2002

decision approved the lighting plan as to the adequacy of screening and landscaping, and

imposed    conditions  relating  to  the  lighting  fixture  in  the  northeastern  corner  of  the

property.  That decision did not address any question of lighting at or around a canopy to

the west of the building, as no such canopy was proposed in either of those proposals.  On

the merits of both 2000 applications for site plan approval, the Court’s 2002 decision also

approved both site  plans as  to  the traffic  overlay  criteria,  analyzing the  traffic  overlay

criteria at great length, but denied them as to vehicular and pedestrian access and on‐site

circulation, specifically without prejudice to submittal to the DRB of changed plans to

address the access and circulation problems.  No party appealed the Court’s 2002 decision,

and it became final.  

       Appellant‐Applicant then redesigned its site plans and again filed two alternative

applications:  one  for  a  three‐gasoline  dispenser  proposal,  and  one  for  a  two‐gasoline

dispenser proposal.  Both redesigned site plans moved the diesel dispenser to an area to

the west of the building, and moved two of the gasoline dispensers to a single central

island in front of the building.  The redesigned two‐dispenser plan proposed to place the

diesel  dispenser  under  a  24ʹ  x  24ʹ  canopy  with  four  175‐watt  metal  halide  lights.  The

redesigned three‐dispenser plan proposed to place the third gasoline dispenser to the west

of the building on the same island as the diesel dispenser, under a larger1 canopy with six

metal halide lights.

       In January of 2003, the DRB denied the application for site plan approval for the

redesigned  three‐dispenser  plan  on  the  basis  of  traffic  issues  and  the  performance



     1  The original plan showed a 24ʹ x 32ʹ canopy with six 250‐watt bulbs.  The approved
two‐dispenser plan shows a 24ʹ x 24ʹ canopy with four 175‐watt metal halide bulbs.  At trial
Appellant‐Applicant  presented  evidence  proposing  to  increase  the  size  of  canopy  as
originally proposed (24ʹ x 32ʹ) but with six 175‐watt metal halide bulbs.

                                                4
standards for direct and indirect glare.  Docket No. 17‐1‐03 Vtec is the appeal to this Court

of that decision.  Eleven months later, in December of 2003, the DRB granted site plan

approval for the redesigned two‐dispenser plan.  No party appealed, and that decision

became final.

       The redesigned two‐dispenser plan had moved the diesel dispenser to an area to the

west of the building, and showed on the site plan a 24ʹ x 24ʹ canopy (and its associated

lighting)  over  the  diesel  dispenser  area.    This  Court  determined  in  the  June  10,  2005

summary judgment decision, at page 7, n.3, that the three‐dispenser site plan application

appealed in Docket No. 17‐1‐03 Vtec did not become moot as of the subsequent approval

of the two‐dispenser site plan.  That is, nothing in the development of the law regarding

vested rights requires an applicant to abandon its application for its preferred alternative

if  its  less‐preferred  alternative  application  is  approved,  or  to  reapply  for  its  preferred

alternative as an amendment to its approved‐but‐less‐preferred alternative under later‐

amended regulations.  Rather, the Court ruled that Appellant‐Applicant was entitled to

have  its  site  plan  application  for  the  three‐gasoline‐dispenser  alternative  proposal

considered on its merits in this de novo appeal.  

       In early 2004, Appellant‐Applicant submitted an application for a zoning permit to

allow construction of the redesigned 2‐dispenser plan, without the new canopy over the

diesel island shown on the approved site plan.  The zoning permit was granted on January

20, 2004, without the canopy, and was not appealed.

       After constructing the two‐dispenser plan without the diesel canopy, Appellant‐

Applicant applied in February 2004 for a separate zoning permit for the 24ʹ x 24ʹ diesel

canopy.  It was denied on the basis that “the use of the proposed second canopy, service

station, is neither a permitted nor a conditional use in the C1 zoning district in which the

subject property is located,” under the Land Development Regulations in effect as of the

February 2004 application.  The DRB upheld this denial; the appeal of that action was

                                                  5
Docket No. 107‐6‐04 Vtec.  In the June 10, 2005 summary judgment decision as to Docket

No. 107‐6‐04 Vtec, the Court ruled that the installation of the 24ʹ x 24ʹ canopy over the

existing and approved diesel pump island would not enlarge a non‐conforming use, as it

does  not  violate  any  of  the  setback  or  other  dimensional  requirements  for  the  zoning

district  and  does  not  create  or  expand  the  previously‐approved  (although  now‐

nonconforming) use on Appellant‐Applicant’s lot.



       Thus, as of the evidentiary hearing in this appeal, the following aspects of site plan

approval of the proposed three‐dispenser plan remained for decision: placing the third

gasoline dispenser at the diesel island to the west of the building; installing a 24ʹ x 32ʹ

canopy with six 175‐watt metal halide bulbs over that combined diesel/gasoline island to

the west of the building;  eliminating two small landscaped areas (each planted with a

honey locust tree) projecting into each parking area; installing 24 parking spaces rather

than  the  20  approved  and  built  in  the  two‐dispenser  plan;  shortening  the  curbed  area

bordering the east side of the easterly curb cut to allow more room for circulation near the

westerly entrance; increasing the as‐built 32‐foot width of the two curb cuts to the prior

width of 40½ feet for the westerly curb cut and 40 feet for the easterly curb cut (by reducing

the length of the curb between the two curb cuts); eliminating the  landscaped area between

the two curb cuts; and changing the landscaping approved for the westerly end of the

property  to  eliminate  the  yew  hedge  west  of  the  westerly  curb  cut  and  to  alter  the

configuration of trees to be planted in the westerly area of the property.  

       In addition, during the hearing, after the City alluded to condition 3 of the approved

two‐dispenser plan as prohibiting exterior storage and exterior product display, Appellant‐

Applicant presented testimony regarding the business’ need for outside storage of propane

tanks, and for outside location of the ice machine or at least of its compressor. The City

argued that the proposed site plan did not show either a propane tank storage “cage” or

                                               6
an ice dispenser freezer located outside the building, while Appellant‐Applicant argued

that these are two pieces of equipment (rather than fixtures), that they are not commonly

depicted on site plans, and that they should not be subject to site plan approval.  Appellant‐

Applicant proposes to locate them both on the westerly side of the building within the view

of the convenience store cashier.  Condition 3 of the approval of the two‐gasoline‐dispenser

plan prohibited exterior storage and exterior product display. Because Appellant‐Applicant

did not appeal that condition in the two‐gasoline‐dispenser approval, it cannot now be

challenged.  The question of whether the ice dispenser or propane tank cage constitutes

“exterior storage” or “exterior product display” is not before the Court for decision in the

present case.  Any application to interpret “exterior storage” or “exterior product display”

as  inclusive  of  or  exclusive  of  those  features  will  have  to  be  made  to  the  Zoning

Administrator or appealed to the DRB before it could be considered by the Court.

       As  constructed  pursuant  to  the  two‐gasoline‐dispenser  plan,  but  without  the

construction of the diesel canopy, the majority of the traffic using the site as of the time of

trial was seeking gasoline rather than diesel fuel.  While diesel fuel represents 25 to 30%

of the dollar value of fuel sales, as the volume per vehicle is much larger than that for

gasoline sales, the number of vehicles is a smaller percentage of the total.

       The majority of the traffic using the site enters from the most northerly westbound

lane of Williston Road, turning right into the easterly driveway, and exits with a right turn

from the westerly driveway, continuing westbound.  Large trucks seeking diesel fuel tend

to enter through the easterly driveway and circle around the rear of the building to reach

the diesel dispenser.  A small number of vehicles eastbound in the peak pm hour turn left

into the site, using the easterly curb cut; almost all of these either exit westbound from the

westerly curb cut, or exit through the Windjammer property to the signalized intersection

farther  east  on  Williston  Road.    Appellant‐Applicant  proposes  that  the  third  gasoline

dispenser proposed for the diesel island would be used primarily when the four fueling

                                               7
positions at the two gasoline dispensers in the front of the building are full, or would be

used by vehicles entering the site from the Windjammer property or exiting the site to the

Windjammer property.

          In general, when all the front fueling positions are full, there is room for a vehicle

to pass between the most northerly vehicles and the front of the store to reach the diesel

island, to pass between the southerly fueling positions and the front landscaping, or to

drive  around  the  back  of  the  store  to  reach  the  diesel  island.    Congestion  at  the  front

gasoline dispensers does not generally block emergency access to the site, which remains

available  from  the  Windjammer  entrance  at  the  rear  even  if  the  front  entrance  is

temporarily blocked by queued  traffic on Williston Road waiting for the Dorset Street

lights.

          However,  if  the  front  curb  between  the  two  front  curb  cuts  were  shortened,  as

proposed with the proposed widening of the front curb cuts, it would reduce the space

available for queuing at the pumps, and would increase by sixteen linear feet the potential

for  vehicle  conflict,  or  for  vehicle  conflict  with  pedestrians  using  the  sidewalk.    While

Appellant‐Applicant argues that the availability of a third gasoline dispenser at the diesel

island  would  alleviate  such  queuing,  the  evidence  did  not  support  a  finding  that  the

existence of the westerly gasoline dispenser as an alternative would even be apparent to

the drivers of vehicles entering the site into the easterly driveway. 

          Appellant‐Applicant proposes to place the third gasoline dispenser on the same

island as the diesel dispenser, and relatively close to the diesel dispenser, which is the

southerly of the two dispensers proposed for that island.  The parties’ experts  agree that

if  a  third  gasoline  dispenser  is  to  be  placed  on  the  property,  the  only  location  on  the

property that would be feasible for that purpose would be in some location to the west of

the building.

          However, the proposed configuration does not provide adequate on‐site circulation.

                                                  8
If large diesel‐using vehicles are pulled up to either side of the diesel dispenser, they would

completely block access of gasoline‐using vehicles to the gasoline dispenser on that side

of that island, causing drivers seeking a gasoline dispenser to maneuver around in the

other direction to the other side of the island, depending on the location of the vehicles fuel

filler  pipe,  and  increasing  the  possibility  of  vehicle  conflict.    Similarly,  gasoline‐using

vehicles pulled up to either side of that gasoline dispenser would block access to the diesel

dispenser.  While there is some room to queue at that island, large diesel‐using vehicles

queuing for a place at the diesel island could block the lane providing alternate on‐site

circulation  around  the  north  side  of  the  building.    Further,  drivers  of  gasoline‐using

vehicles  who  saw  that  the  gasoline  dispenser  on  the  diesel  island  was  blocked  could

attempt to continue in a counterclockwise direction to reach the dispensers in the front of

the  building,  which  could  create  a  conflict  with  the  other  vehicles  queuing  for  those

dispensers at a congested time of day.

       In November of 2004, at the time the site was studied in preparation for the evidence

given in this matter, the site had only reopened for business, with the diesel island located

to the west of the building, for about a month, after the site had been closed for about eight

months for renovations.  It is possible that the site had not reached its full volume of use

by  that  time.  In  addition,  the  site  experiences  more  volume  of  business  and  more

pedestrian traffic in the warmer months.  Nevertheless, in its current configuration the site

is adequate to handle the current volume of traffic.

       As the third gasoline dispenser cannot be located in the proposed location, for the

reasons of on‐site circulation discussed above, any decision regarding the proposed larger

canopy or its proposed additional two lights would be merely advisory.  If in the future

Appellant‐Applicant were to propose any different configuration of the diesel dispenser

and a third gasoline dispenser for the westerly area of the site, any canopy associated with

any such new proposal would have to be addressed by the DRB as a new application,

                                                  9
before it would come before the Court.

       Appellant‐Applicant  proposes  to  eliminate  two  small  landscaped  areas  (each

landscaped with grass and a central honey locust tree), one projecting into the easterly

parking  area,  and  one  projecting  into  the  westerly  parking  area.    Appellant‐Applicant

proposes instead to install an extra two parking spaces in each of the parking areas.  The

existing number of parking spaces is sufficient for the current use of the site; Appellant‐

Applicant would prefer at least an additional two spaces.  Appellant‐Applicant seeks this

change  due  to  the difficulty  of mowing the grass in the corners of  each  of these small

landscaped areas and the difficulty experienced by some drivers in maneuvering into and

out of the parking spaces adjacent to each of these small landscaped areas without running

into the corner curbing of each of these areas.

       The westerly small landscaped area adjoins a large area landscaped with grass and

trees.  The westerly parking area has ample maneuvering room for vehicles.  The westerly

small landscaped area serves to break up the visual expanse of the westerly parking lot,

and should not be eliminated.  However, it would improve both the on‐site circulation of

the site plan and would improve the upkeep of the landscaping to alter the shape of the

westerly small landscaped area so that its easterly end forms a circle.  This configuration

would allow Appellant‐Applicant the option either of more easily mowing the area under

the tree, or to plant the area under the tree with perennials, and would make it easier for

drivers to clear the corners of the westerly small landscaped area to park in the spaces

immediately adjacent to it.   

       On  the  other  hand,  the  easterly  small  landscaped  area  is  located  adjacent  to  an

existing tall cedar hedge and an additional existing tree.  It protrudes into the parking area

adjacent to the more heavily‐traveled corridor along the side of the building between the

easterly curb cut and the exit to the Windjammer.  Drivers of vehicles seeking to maneuver

into or out of the parking spaces immediately adjacent to the easterly small landscaped

                                               10
area cannot easily make the maneuver without blocking traffic.  Eliminating the easterly

small landscaped area while retaining the existing tree located southerly of it will improve

the on‐site circulation and will not appreciably impair the effectiveness of the landscaping.

Similarly, shortening the curbed area bordering the east side of the easterly curb cut will

create additional maneuvering room in crowded conditions, while retaining the bicycle

parking rack or location.

       Appellant‐Applicant’s proposal to increase the as‐built 32‐foot width of each of the

two curb cuts to the prior width of 40½ feet for the westerly curb cut and 40 feet for the

easterly curb cut (by reducing the length of the curb between the two curb cuts) and to

eliminate the  landscaping northerly of the sidewalk between the two curb cuts, cannot be

approved, as it would cause problems for both on‐site circulation and for the safety of

access between the site and Williston Road.  The landscaped area northerly of the sidewalk

is necessary to separate the pedestrian use of the sidewalk from the vehicular traffic at the

pump  island,  and  to  discourage  drivers  from  mounting  the  sidewalk  to  get  around

congestion or queuing at the pumps.  The 32‐foot‐wide easterly curb cut is adequate for

access, and its geometry encourages drivers to enter and exit at an appropriately low speed.

The 32‐foot‐wide westerly curb cut is also adequate for access, and encourages vehicles to

exit one at a time, while a wider curb cut could encourage a right‐turning and a left‐turning

vehicle to exit side‐by‐side, which would be less safe for the exiting vehicles as well for as

the  vehicles  passing  by  on  Williston  Road.    Because  Williston  Road  expands  to  four

westbound lanes just west of the westerly curb cut, drivers of vehicles leaving the site who

wish to turn left onto Dorset Street must make a wide turn from the site into the third

available  lane  in  order  to  make  that  turn.    This  can  be  accomplished  safely  when  the

adjacent  roadway  is  not  at  its  most  congested,  and  is  not  made  necessary  due  to  the

narrower width of the curb cut.  On the other hand, drivers of vehicles leaving the site who

wish to turn into the nearest westbound lane of Williston Road may run over the westerly

                                                11
end of the westerly curb cut, in the area southerly of the sidewalk.  The remedy for this

would not be to widen the curb cut, as a wider curb cut would not channel the drivers as

well.  A wider curb cut would encourage such drivers to swing into the easterly half of the

curb cut to position themselves to turn into the nearest westbound lane without running

over the curb, which would not be safe for any vehicles seeking to enter the curb cut or

seeking to leave the fueling positions nearest that lane of the curb cut.  Rather, the remedy

would be to change the geometry of the westerly end of the westerly curb cut in the area

southerly of the sidewalk to give it a wider radius, or to provide it with a mountable curb

or paved apron in that area.  It appears from the site plan that that area lies beyond the

boundary of Appellant‐Applicant’s property; in any event no proposal for such a remedy

is before the Court.

       Appellant‐Applicants also propose to change the landscaping at the westerly end

of the property to eliminate the yew hedge west of the westerly curb cut and to alter the

configuration of trees to be planted in the westerly area of the property by substituting a

row of four trees for the yew hedge and by augmenting and changing the locations of the

trees otherwise approved for planting in the westerly landscaped area.  The City argues

that the yew hedge is necessary to provide screening of the site from the view of vehicular

and pedestrian traffic as it passes by the site.  However, the proposal for the entire westerly

area of the property will result in an attractive landscape with trees and plantings that will

provide an attractive visual transition from the adjacent highway interchange, and when

mature will adequately screen the building and westerly canopy.

       If the yew hedge were allowed to grow to maturity, it would screen the site with a

less‐attractive  blank  wall  of  hedge.    Such  a  hedge  would  make  the  attractive  westerly

landscaped area less visible to the public, as well as making it less useable by the public

and by visitors to the store, if not actually converting it to a dangerous hidden location.

Moreover,  nothing  in  the  approval  for  the  two‐dispenser‐plan  appears  to  require  the

                                               12
landowner to allow the yew hedge to grow to any particular height.  If it is kept pruned to

a low height, as Appellant‐Applicant intends to do if it is required to remain, it would not

provide the desired screening in any event, and would function only to trap blowing debris

and  paper,  making  it  even  more  difficult  to  maintain  in  an  attractive  condition.    The

proposed  changes  to  the  landscaping  in  the  westerly  landscaped  area  represent  an

improvement to the landscaping plan for the site, and are approved.




       Accordingly, based on the foregoing, it is hereby ORDERED and ADJUDGED that

site plan approval is DENIED as to placing the third gasoline dispenser at the diesel island

to the west of the building and is DENIED as moot as to installing a larger canopy over that

island;  is DENIED as to increasing the as‐built 32‐foot width of the two curb cuts to the

prior width of 40½ feet for the westerly curb cut and 40 feet for the easterly curb cut (by

reducing the length of the curb between the two curb cuts);  is DENIED as to eliminating

the small landscaped area (with a honey locust tree) projecting into the westerly parking

area; is DENIED as to installing two additional parking spaces in place of the westerly

small landscaped area; and is DENIED as to eliminating the  landscaped area between the

two curb cuts.  

       It is hereby ORDERED and ADJUDGED that site plan approval is GRANTED as to

modifying the shape and planting of the small landscaped area (with a honey locust tree)

projecting into the westerly parking area;  is GRANTED as to shortening the curbed area

bordering the east side of the easterly curb cut;  is GRANTED as to eliminating the small

landscaped area (with a honey locust tree) projecting into the easterly parking area and as

to installing the two easterly proposed additional parking spaces in place of that area; is

GRANTED as to modifying the shape of the western end of the westerly curb cut; and is

GRANTED as to modifying the landscaping at the westerly end of the property to change

                                                13
the yew hedge west of the westerly curb cut to a row of four trees.



       On  or  before  September  27,  2006,  Appellant‐Applicant  shall  prepare  and  file  a

proposed  judgment  order  with  the  Court,  including  a  full  set  of  revised  site  plans,

incorporating the approvals as stated in this decision and approved as to form by the City,

suitable for later filing in the City’s zoning and planning files.



       Dated at Berlin, Vermont, this 13th  day of September, 2006.




                                    ______________________________________
                                    Merideth Wright 
                                    Environmental Judge




                                              14